Fourth Court of Appeals
                               San Antonio, Texas
                                      April 23, 2013

                                   No. 04-12-00434-CV

                     SERENGETI RESORT, LLC and Lori Hagee,
                                 Appellants

                                            v.

     ESPERANZA PROPERTIES, LP, Esperanza Properties GP, and Louis Scott Felder
                               Appellees

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 10-094
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
       Appellee's first motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before July 1, 2013.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court